DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 7th, 2022 has been entered.

Status of Claims
This Office Action is in response to the R.C.E. and amendment filed on March 7th, 2022 for application no. 17/260,489 filed on January 14th, 2021. Claims 1-20 are pending. In the present amendment, claims 1, 3, 5, 7-8, 12 and 19-20 are amended.

Claim Objections
	Regarding Claim 1 (line 13), please change the recitation of “the axis” to - - the rotational axis - - as this feature is previously referred to in claim 1 (line 7).

	Regarding Claim 1 (line 15), please change the recitation of “the axis” to - - the rotational axis - - as this feature is previously referred to in claim 1 (line 7).

Claim 16 (lines 1-2), please change the recitation of “wherein the radially smaller portion” to - - wherein [[the]] a radially smaller portion - - to establish antecedent basis.

	Regarding Claim 19 (line 14), please change the recitation of “the axis” to - - the rotational axis - - as this feature is previously referred to in claim 19 (line 7).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 8 (lines 5-7), the recitation “wherein the second mating stop surface is defined by part of the housing or by another component of the vehicle driveline component received in or carried by the housing” lacks proper written description. Applicant has not pointed out where the amended claim is supported, nor “bearing” 124) of the vehicle driveline component received in or carried by the housing (37), it does not disclose “the second mating stop surface is defined by part of the housing”. See Response to Arguments for the Examiner’s proposed amendments to overcome this rejection.

Claims 12 and 16 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inose et al. (US 2017/0297428) cited in the IDS filed January 14th, 2021, hereinafter Inose.

Regarding Claim 7, Inose teaches a vehicle driveline component (see Fig. 1), comprising: 
“outer case” 1) having a radially extending surface (see Examiner Fig. 1), and

    PNG
    media_image1.png
    266
    536
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 2A of Inose
a tubular portion (“boss portion” 15) that has an axis and an axially extending outer surface (see Examiner Fig. 1); 
a rotary component (“inner case” 31) carried by the housing (1); 
a coil (“solenoid” 71) carried by the housing (1) radially spaced from the outer surface (15) of the tubular portion (15); 
a drive member (“plunger” 8) at least partially received between the coil (71) and the outer surface (15) of the tubular portion (15), 
the drive member (8) being movable in response to a magnetic field generated by application of electricity to the coil (71), 
the drive member (8) being movable between a first position (Fig. 2B) and a second position (Fig. 2A), 
the drive member (8) having a first body (“part” 81) that is magnetically responsive and a second body (“part” 83) coupled to the first body (81), 
the drive member (8) having an axially forward face (see Examiner Fig. 2) and a stop surface (Fig. 5, “contact face” 83F) axially spaced from the forward face (see Examiner Fig. 2); and

    PNG
    media_image2.png
    316
    536
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 5 of Inose
a lock member (Fig. 2A, “clutch ring” 51) engaged and driven by the forward face (see Examiner Fig. 2) of the drive member (Fig. 2A, 8) to engage the rotary component (31) when the drive member (8) is in the second position (Fig. 2A) and the lock member (51) is adapted to be disengaged from the rotary component (31) when the drive member (8) is in the first position (Fig. 2B) wherein the drive member (8) includes an inner surface (see Examiner Fig. 2) engaged with and movable along the axially extending outer surface (see Examiner Figs. 1 and 2), and 
the stop surface (Fig. 5, 83F): 
a) extends radially closer to the axis than the inner surface (see Examiner Fig. 2); 	or b) the inner surface is located axially between the forward face and the stop surface (see Examiner Fig. 2); 
or c) both (a) and (b). Inose teaches the combination of options (a) and (b). 

Regarding Claim 8, Inose teaches the vehicle driveline component of claim 7, 
wherein the stop surface (Fig. 5, 83F) is arranged to contact a first mating stop surface (“part” 77P) when the drive member (8) is in the second position (Fig. 2A) and is arranged to contact a second mating stop surface (left end of the “spring” 11) when the drive member (8) is in the first position (Fig. 2B), 
wherein the second mating stop surface (left end of 11) is defined by part of the housing (1) or by another component (81) of the vehicle component received in or carried by the housing (1), and 
the first mating stop surface (Fig. 5, 77P) and second mating stop surface (left end of 11) define at least part of a channel (between 77P and 11) in which the stop surface (83F) of the drive member (8) is received.  

Regarding Claim 9, Inose teaches the vehicle driveline component of claim 7, 
wherein the stop surface (Fig. 5, 83F) defines a radially inward most surface of the drive member (8). Both portions of the stop surface identified in Examiner Fig. 2 are located on the radially innermost portion identified in Examiner Fig. 3.

    PNG
    media_image3.png
    379
    352
    media_image3.png
    Greyscale

Examiner Fig. 3 - Fig. 4 of Inose

Regarding Claim 10, Inose teaches the vehicle driveline component of claim 7, 
wherein the first body (Fig. 5, 81) is located radially outwardly of at least a portion of the second body (83), and 


Regarding Claim 11, Inose teaches the vehicle driveline component of claim 7, 
wherein the stop surface (Fig. 5, 83F) of the drive member (8) includes a first portion (see Examiner Fig. 2) facing in a first axial direction (left in Fig. 5) and a second portion (see Examiner Fig. 2) facing in a second, axially opposite direction (right in Fig. 5).  

Regarding Claim 13, Inose teaches the vehicle driveline component of claim 7, 
wherein the forward face (see Examiner Fig. 2) of the drive member (Fig. 5, 8) does not engage the radially extending surface (see Examiner Fig. 1) of the housing (Fig. 2A, 1) when the drive member (8) is in the second position (Fig. 2A).  

Regarding Claim 14, Inose teaches the vehicle driveline component of claim 7, 
wherein the housing (Fig. 2A, 1) includes a junction surface (see Examiner Fig. 1) that extends between the radially extending surface and the axially extending outer surface (see Examiner Fig. 1), and 
the junction surface (see Examiner Fig. 1) extends radially at least as far as an outer surface of the second body (83).  

Regarding Claim 15, Inose teaches the vehicle driveline component of claim 14, 
wherein the junction surface (see Examiner Fig. 1) extends radially at least as far as a radial dimension of the forward face (see Examiner Fig. 2) of the drive member (8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inose (US 2017/0297428), in view of Fusegi (US 2007/0054771). Both references were cited in the IDS filed January 14th, 2021.

Regarding Claim 17, Inose teaches the vehicle driveline component of claim 7,
which also includes a bearing boss (Fig. 1, 15) carried by the housing (1) and wherein the bearing boss (15) defines the second mating stop surface (left end of the spring 11 held in place via retainer 79 seen in Fig. 2A).
Inose does not teach “which also includes a bearing carried by the housing and wherein the bearing defines the second mating stop surface”.
 Fusegi teaches a bearing (Fig. 2, “bearing” 33) carried by a housing (“diff case” 19) and wherein the bearing (33) defines a mating stop surface (taught in combination with Inose).
Fusegi also teaches “The diff case 19 is integrally formed and disposed inside the carrier 3. The diff case 19 has the boss portion (left boss portion) 31 and other boss portion (right boss portion) 35 that are supported with the carrier 3 by means of a bearing 33 and another bearing (not shown), respectively” [0034].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential taught by Inose with the bearing arrangement taught by Fusegi, such that “which also includes a bearing carried by the housing and wherein the bearing defines the second mating stop surface”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of rotatably supporting the differential case taught by Inose.

Regarding Claim 18, Inose teaches the vehicle driveline component of claim 7, 	which also includes a bearing boss (Fig. 1, 15) and a shim (Fig. 2A, “retainer” 79) positioned such that the drive member (8) engages the shim (Fig. 2A, 79).
Inose does not teach “a bearing”.  
Fusegi teaches a bearing (Fig. 2, 33) mounted to a bearing boss (31).
Fusegi also teaches “The diff case 19 is integrally formed and disposed inside the carrier 3. The diff case 19 has the boss portion (left boss portion) 31 and other boss portion (right boss portion) 35 that are supported with the carrier 3 by means of a bearing 33 and another bearing (not shown), respectively” [0034].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential taught by Inose with the bearing arrangement taught by Fusegi as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of rotatably supporting the differential case taught by Inose.

Response to Arguments
The Applicant's arguments filed January 26th, 2022 are in response to the Office Action mailed December 22nd, 2021 and the interview conducted on January 25th, 2022. The Applicant's arguments have been fully considered.
	Regarding Claims 1, 8 and 19, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the latest Office Action are withdrawn; however, the recitation of “wherein the second mating stop
surface is defined by part of the housing or by another component of the vehicle driveline component received in or carried by the housing” (claim 8, lines 5-7) is not supported by the original disclosure. The originally filed disclosure states “The second stop surface 138, in the example shown, is defined by the ring 131, but it could be defined by the bearing 124 or another structure” at paragraph [0038] of the published application. Examiner would accept the recitation of “wherein the second mating stop surface is defined by a shim or by another component of the vehicle driveline component received in or carried by the housing”. Support for such an amendment can be found in at least Fig. 5 and paragraph [0038] of the published application. If Applicant chooses to adopt the Examiner’s proposed amendment, please correct antecedent basis for the shim recited in claim 18. 
	Regarding Claim 7, Applicant’s argument that “With regard to option (a), the inner surface of the plunger 8 in Inose rides along a sleeve 77 and the stop surface in Inose is radially outward of the inner surface of the plunger 8. So the cited stop surface in Inose does not extend radially close to the axis than the inner surface of the plunger 8” (p. 9) is not persuasive. The recited axis of the tubular portion of the housing does not distinguish from the infinite number of axes taught by the housing of Inose. If Applicant were to recite “a housing having a radially extending surface, and a tubular portion that has [[an]] a rotational axis” (claim 7, line 2) and clarify that the inner surface of the drive member slidingly engages the housing, Inose would no longer teach option a) as recited in claim 7.
	Regarding Claim 7, Applicant’s argument that “Further, depending upon the interpretation given to the forward face of Inose, the stop surface in Inose is either located at (i.e. is part of) the forward face, or the stop surface is located between the forward face and the inner surface. Thus, with regard to option (b), Inose does not teach an arrangement in which the inner surface of the plunger 8 (about which it slides over the sleeve 77) is located axially between the forward face and the stop surface” (p. 9) is “or b) the inner surface is located axially between the forward face and the stop surface”. As seen in Examiner Fig. 2, Inose clearly teaches an inner surface located axially between a forward face and a first portion of a stop surface. If Applicant were to recite “the drive member includes an inner surface slidingly engaged with and movable along the axially extending outer surface”, Inose would no longer teach option b) as recited in claim 7.
	Regarding Claims 1 and 19, Applicant has recited features that distinguish from those taught by the prior art of record. In conclusion, amended claims 1-6 and 19-20 are allowed. See allowable subject matter set forth below.

Allowable Subject Matter
Claims ---1-6 and 19-20 are allowed.
Claims 12 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office Action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659